ICJ_090_OilPlatforms_IRN_USA_1993-06-03_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN y. UNITED STATES
OF AMERICA)

ORDER OF 3 JUNE 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PETROLIERES

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 3 JUIN 1993
Official citation :

Oil Platforms (Islamic Republic of Iran
v. United States of America), Order of 3 June 1993,
ILCJ. Reports 1993, p. 35

Mode officiel de citation:

Plates-formes pétroliéres (République islamique d’Iran
c. Etats-Unis d’Amérique), ordonnance du 3 juin 1993,
CL.J. Recueil 1993, p. 35

 

Sales number
ISSN 0074-4441 N° de vente: 634
ISBN 92-1-070692-7

 

 

 
1993
3 June
General List
No. 90

35

INTERNATIONAL COURT OF JUSTICE
YEAR 1993

3 June 1993

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 44
of the Rules of Court,

Having regard to the Application by the Islamic Republic of Iran filed
in the Registry of the Court on 2 November 1992, instituting proceedings
against the United States of America,

Having regard to the Order made by the President of the Court on
4 December 1992 fixing 31 May 1993 as time-limit for the Memorial of
the Islamic Republic of Iran and 30 November 1993 for the Counter-
Memorial of the United States of America;

Whereas by letters dated 28 May and 2 June 1993 and received in the
Registry on the same days, respectively, the Agent of Iran requested that
the time-limit for the filing of the Memorial be extended by eight days and
set forth the grounds for this request; and whereas upon receipt of those
letters copies thereof were transmitted by the Registrar to the Deputy-
Agent of the United States;

Whereas the Deputy-Agent of the United States, consulted pursuant to
Article 44, paragraph 3, of the Rules of Court, indicated that his Govern-
ment had no objection to the extension requested by the Agent of Iran on
the understanding that the United States would receive a similar extension
in the date for filing of the Counter-Memorial,
36 OIL PLATFORMS (ORDER 3 VI 93)

Extends to 8 June 1993 the time-limit for the filing of the Memorial of
the Islamic Republic of Iran;

Extends to 16 December 1993 the time-limit for the filing of the
Counter-Memorial of the United States of America; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this third day of June, one thousand nine
hundred and ninety-three, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government of
the Islamic Republic of Iran and the Government of the United States of
America, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
